—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the judgment convicting her of grand larceny in the third degree (Penal Law § 155.35) and falsifying business records in the first degree (Penal Law § 175.10) is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Grand Larceny, 3rd Degree.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Lawton, JJ.